DETAILED ACTION
This is in response to applicant's communication filed on 03/22/2022 wherein:
Claim 1-20 and 43-44 are pending.
Claim 43-44 are new.
Claim 21-42 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in light of specification as presented below:

Claim 44: means for sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network (Fig. 13: processor 1304, network interface 1306, transceiver 1308, computer readable memory 1312 with code 1314, ¶0123; Fig. 7); means for receiving, from the network entity, a response with an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating slice information applicable in the target network for one or more PDU sessions allowed to be transferred (Fig. 13: processor 1304, network interface 1306, transceiver 1308, computer readable memory 1312 with code 1314, ¶0123; Fig. 7); and means for updating slice information for each of the PDU sessions allowed to be transferred based on the IE in the response (Fig. 13: processor 1304, network interface 1306, transceiver 1308, computer readable memory 1312 with code 1316, ¶0123; Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 8, 10-13, 18, 20, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over SA WG2 Meeting 124 by Qualcomm Incorporated and AT&T (S2178266 - “OI#11: TS 23.501: determine S-NSSAIs during EPC to 5GC mobility”, provided by Applicant, referred to as “Qualcomm” herein after) in view of Lee (US 20190230556 A1).

Regarding claim 1, Qualcomm discloses a method for wireless communications by a user equipment (UE), comprising: 
sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network (Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility... In the roaming case"); 
receiving, from the network entity, an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating slice information applicable in the target network for one or more PDU sessions allowed to be transferred (chapter 2.1: "the UE receives the Configured NSSAI for the Serving PLMN (which includes the S-NSSAI values which can be used in the Serving PLMN and a mapping to the corresponding S-NSSAI values in the Configured NSSAI for the HPLMN) in the Registration Accept from the AMF"; chapter 5.15.7.1X.2: "receiving the Allowed NSSAI from the AMF"); and; 
updating slice information for each of the PDU sessions allowed to be transferred based on the IE received (section 2.1 – “In the UE: When the UE receives the Configured NSSAI for the Serving PLMN (which includes the S- NSSAI values which can be used in the Serving PLMN and a mapping to the corresponding S-NSSAI values in the Configured NSSAI for the HPLMN) in the Registration Accept from the AMF, the UE updates the S-NSSAIs locally stored for sessions created in EPC to reflect the correct S-NSSAI for the current PLMN…the UE  that is not configured with NSSP uses the S-NSSAI in the received Allowed NS-SAI to locally update all PDU sessions moved from EPC with the received S-NSSAI").
However, the reference does not discloses receiving, from the network entity, a response with an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating slice information applicable in the target network for one or more PDU sessions allowed to be transferred.
Lee discloses receiving, from the network entity, a response with an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating slice information applicable in the target network for one or more PDU sessions allowed to be transferred (Fig. 3 discloses receiving registration accept 21 as a response to registration request 1 and 3; ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI), periodic registration update timer, LADN information and accepted MICO mode, IMS voice over PS session supported indication, emergency service support indicator)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm, have network slice information obtain during registration procedure, as taught by Lee because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to obtain mapping of allowed network slice information.

Regarding claim 2, the combined teaching of Qualcomm and Lee discloses the method of claim 1, wherein the IE in the request comprises: mapping information linking the one or more PDU sessions to be transferred with the source network (Qualcomm – Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility”).

Regarding claim 3, the combined teaching of Qualcomm and Lee discloses the method of claim 2, wherein the mapping information comprises a single network slice selection assistance information (S-NSSAI) of a Home Public Land Mobile Network (HPLMN) (Qualcomm –chapter 2.1: "The slice mapping information sent by the UE to the AMF is created based on the NSSP, i.e. based on the Configured S-NSSAI for the HPLMN").

Regarding claim 8, the combined teaching of Qualcomm and Lee discloses the method of claim 1, wherein the IE in the response comprises: single network slice selection assistance information (S-NSSAI) values for each of the PDU sessions allowed to be transferred (Qualcomm - chapter 2.1: "the UE receives the Configured NSSAI for the Serving PLMN (which includes the S-NSSAI values which can be used in the Serving PLMN and a mapping to the corresponding S-NSSAI values in the Configured NSSAI for the HPLMN) in the Registration Accept from the AMF"; Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 10, the combined teaching of Qualcomm and Lee discloses the method of claim 8, wherein the IE in the response further comprises: an identity of each of the PDU sessions allowed to be transferred (Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 11, Qualcomm discloses a method for wireless communications by a network entity (Chapter 2.1 and 5.15.7.1X.2 – AMF element), comprising: 
receiving, from a user equipment (UE), a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network (Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility... In the roaming case"); 
determining slice information for one or more of the PDU sessions; and sending, to the UE, an IE identifying the one or more of the PDU sessions allowed to be transferred to the target network and indicating the slice information applicable in the target network for one or more PDU sessions allowed to be transferred (section 2.1 – “In the UE: When the UE receives the Configured NSSAI for the Serving PLMN (which includes the S- NSSAI values which can be used in the Serving PLMN and a mapping to the corresponding S-NSSAI values in the Configured NSSAI for the HPLMN) in the Registration Accept from the AMF, the UE updates the S-NSSAIs locally stored for sessions created in EPC to reflect the correct S-NSSAI for the current PLMN…the UE  that is not configured with NSSP uses the S-NSSAI in the received Allowed NS-SAI to locally update all PDU sessions moved from EPC with the received S-NSSAI").
However, the reference is silent on details about determining slice information for one or more of the PDU sessions allowed to be transferred; and sending, to the UE, a response with an IE identifying the one or more of the PDU sessions allowed to be transferred to the target network and indicating the slice information applicable in the target network for one or more PDU sessions allowed to be transferred.
Lee discloses determining slice information for one or more of the PDU sessions allowed to be transferred (¶0163 –“The SMF device may verify whether a UE request is compliant with a user subscription. For this purpose, the SMF device may retrieve and request update notifications on SMF device level subscription data from a UDM. Such data may indicate the following per DNN and, if applicable, per single network slice selection assistance information (S-NSSAI) i) allowed PDU session types and a default PDU session type”); and sending, to the UE, a response with an IE identifying the one or more of the PDU sessions allowed to be transferred to the target network and indicating the slice information applicable in the target network for one or more PDU sessions allowed to be transferred (Fig. 3 discloses receiving registration accept 21 as a response to registration request 1 and 3; ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI), periodic registration update timer, LADN information and accepted MICO mode, IMS voice over PS session supported indication, emergency service support indicator)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm, have network slice information obtain during registration procedure, as taught by Lee because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to obtain mapping of allowed network slice information.

Regarding claim 12, the combined teaching of Qualcomm and Lee discloses the method of claim 11, wherein: the IE in the request comprises mapping information linking the one or more PDU sessions to be transferred with the source network (Qualcomm – Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility”); and the network entity determines the slice information for each PDU session allowed to be transferred based on the mapping information (Lee - (¶0163 –“The SMF device may verify whether a UE request is compliant with a user subscription. For this purpose, the SMF device may retrieve and request update notifications on SMF device level subscription data from a UDM. Such data may indicate the following per DNN and, if applicable, per single network slice selection assistance information (S-NSSAI) i) allowed PDU session types and a default PDU session type”), the combined teaching is obvious for the same reason as in claim 11.

Regarding claim 13, the combined teaching of Qualcomm and Lee discloses the method of claim 12, wherein the mapping information comprises a single network slice selection assistance information (S-NSSAI) of a Home Public Land Mobile Network (HPLMN) (Qualcomm –chapter 2.1: "The slice mapping information sent by the UE to the AMF is created based on the NSSP, i.e. based on the Configured S-NSSAI for the HPLMN").

Regarding claim 18, the combined teaching of Qualcomm and Lee discloses the method of claim 11, wherein the IE in the response comprises: single network slice selection assistance information (S-NSSAI) values for each of the PDU sessions allowed to be transferred (Qualcomm - chapter 2.1: "the UE receives the Configured NSSAI for the Serving PLMN (which includes the S-NSSAI values which can be used in the Serving PLMN and a mapping to the corresponding S-NSSAI values in the Configured NSSAI for the HPLMN) in the Registration Accept from the AMF"; Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 20, the combined teaching of Qualcomm and Lee discloses the method of claim 18, wherein the IE in the response further comprises: an identity of each of the PDU sessions allowed to be transferred (Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), the combined teaching would be obvious for the same reason as in claim 1. 

Regarding claim 43, the scope and content of the claim recites an apparatus for wireless communications by a user equipment UE configured to perform the method of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 44, the scope and content of the claim recites an apparatus for wireless communications by a user equipment UE configured to perform the method of claim 1, therefore, being addressed as in claim 1. 

Claim 6-7, 9, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SA WG2 Meeting 124 by Qualcomm Incorporated and AT&T (S2178266 - “OI#11: TS 23.501: determine S-NSSAIs during EPC to 5GC mobility”, provided by Applicant, referred to as “Qualcomm” herein after) in view of Lee (US 20190230556 A1) and Kumar et al. (WO 2019182430 A1).

Regarding claim 6, the combined teaching of Qualcomm and Lee discloses the method of claim 1, wherein the IE in the request comprises: a information identifying the PDU sessions to be transferred (Qualcomm - Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility... In the roaming case"), however, silent on the details about bitmap identifying the PDU session.
Kumar discloses bitmap identifying the PDU session (claim 5 – “herein the PDU session identifier with the PDU session type as the always-ON type in the uplink data status IE request indicates setting a bitmap of the PDU session ID in the uplink data status IE”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm and Lee, and have PDU session identified using bitmap information, as taught by Kumar because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize bitmap to reduce uplink data transmission load.

Regarding claim 7, the combined teaching of Qualcomm, Lee , and Kumar discloses the method of claim 6, wherein the IE in the request further comprises: mapping information linking the one or more PDU sessions to be transferred with the source network (Qualcomm –Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE”).

Regarding claim 9, the combined teaching of Qualcomm and Lee discloses the method of claim 8, wherein the IE in the response further comprises: a bitmap information indicating the PDU sessions allowed to be transferred (Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), however, silent on the details about bitmap identifying the PDU session.
Kumar discloses bitmap identifying the PDU session (claim 5 – “herein the PDU session identifier with the PDU session type as the always-ON type in the uplink data status IE request indicates setting a bitmap of the PDU session ID in the uplink data status IE”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm and Lee, and have PDU session identified using bitmap information, as taught by Kumar because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize bitmap to reduce downlink data transmission load.

Regarding claim 16, the combined teaching of Qualcomm and Lee discloses the method of claim 11, wherein the IE in the request comprises: a information identifying the PDU sessions to be transferred (Qualcomm - Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE. The UE sends the slice mapping information in the Registration request subsequent to EPC to 5GC mobility”; Chapter 5.15.7.1X.2 - "When the UE moves from EPC to 5GC in Idle or Connected mode, the UE sends slice mapping information consisting of S-NSSAIs for all active PDN connections to the AMF in the Registration request subsequent to EPC to 5GC mobility... In the roaming case"), however, silent on the details about bitmap identifying the PDU session.
Kumar discloses bitmap identifying the PDU session (claim 5 – “herein the PDU session identifier with the PDU session type as the always-ON type in the uplink data status IE request indicates setting a bitmap of the PDU session ID in the uplink data status IE”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm and Lee, and have PDU session identified using bitmap information, as taught by Kumar because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize bitmap to reduce uplink data transmission load.

Regarding claim 17, the combined teaching of Qualcomm, Lee, and Kumar discloses the method of claim 16, wherein: the IE in the request further comprises mapping information linking the one or more PDU sessions to be transferred with the source network (Qualcomm –Chapter 2.1 – “When moving from EPC to 5GC, single-registration mode UEs provide the AMF with slice mapping information containing the S-NSSAIs associated to the PDU Sessions active in the UE”) and the network entity determines the slice information for each PDU session allowed to be transferred based on the mapping information (¶0163 –“The SMF device may verify whether a UE request is compliant with a user subscription. For this purpose, the SMF device may retrieve and request update notifications on SMF device level subscription data from a UDM. Such data may indicate the following per DNN and, if applicable, per single network slice selection assistance information (S-NSSAI) i) allowed PDU session types and a default PDU session type”).

Regarding claim 19, the combined teaching of Qualcomm and Lee discloses the method of claim 18, wherein the IE in the response further comprises: a bitmap information indicating the PDU sessions allowed to be transferred (Lee - ¶0238 – “in operation 21, the new AMF device may send, to the UE, a registration accept (5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, (mapping of allowed NSSAI)”), however, silent on the details about bitmap identifying the PDU session.
Kumar discloses bitmap identifying the PDU session (claim 5 – “herein the PDU session identifier with the PDU session type as the always-ON type in the uplink data status IE request indicates setting a bitmap of the PDU session ID in the uplink data status IE”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Qualcomm and Lee, and have PDU session identified using bitmap information, as taught by Kumar because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize bitmap to reduce downlink data transmission load.

Allowable Subject Matter
Claim 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643